ACCEPTED
                                                                                    03-14-00697-CV
                                                                                            5367083
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               5/20/2015 4:56:03 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                           CASE NO. 03-14-00697-CV
                      IN THE THIRD COURT OF APPEALS
                              STATE OF TEXAS                      FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                                           5/20/2015 4:56:03 PM
PAMELA MEHL,                          §                      JEFFREY D. KYLE
                                      §                            Clerk

            Appellant,                §
                                      §
v.                                    §
                                      §
DAVID STERN,                          §
                                      §
            Appellee.                 §


                 APPELLANT'S MOTION FOR LEAVE TO
                       FILE AMENDED BRIEF


                 On Appeal from Cause No. D-1-GN-14-002071
                      In the 250 111 Judicial District Court
                             Travis County, Texas


TO THE HONORABLE THIRD DISTRICT COURT OF APPEALS:

      COMES NOW, Appellant Pamela Mehl (hereinafter "Appellant") and file

this Motion for Leave to File Amended Brief, and in support thereof would

respectfully show this Com1 as follows:

      1.    Appellant's Notice of Restricted Appeal was timely filed on

November 4, 2014.

      2.    On January 12, 2015, an incomplete clerk's record was filed with the

Com1 in this cause.
                                                                       liP   AGE
APPELLANT'S MOTION FOR LEAVE
TO FILE AMENDED BRIEF
      3.     Appellant timely filed an Appellate Brief on March 23,2015 utilizing

the incomplete clerk's record.

      4.     On March 26, 2015, pursuant to Rule 34 of the Texas Rules of

Appellate Procedure, Appellant sent a letter to the Travis County District Clerk

requesting that a supplemental clerk's record be filed with the Comi in this cause.

TEX. R. APP. P. 34.5(c)(1).

      5.     On April 9, 2015, a complete supplemental clerk's record from the

Travis County District Clerk was filed with the Comi in this cause.

      6.     The Court has the authority under Rule 38 of the Texas Rules of

Appellate Procedure to afford Appellant leave of Couti to file an amended brief.

TEX. R. APP. P. 38.7 ("A brief may be amended or supplemented whenever justice

requires, on whatever reasonable terms the couti may prescribe.").

      7.     In the interest of justice, good cause exists to grant Appellant's

Motion for Leave to File Amended Brieffor the following reasons:

             (a)   The clerk's record filed on January 12, 2015 was incomplete

      and omitted relevant evidence in the record that suppmis Appellant's

      substantive claims raised in her original brief;

             (b)   The supplemental clerk's record filed on April9, 2015 contains

      the relevant evidence in the record previously omitted that suppmis

      Appellant's substantive claims raised in her original brief; and

                                                                          2!PAGE
APPELLANT'S MOTION FOR LEAVE
TO FILE AMENDED BRIEF
              (c)   Through no fault of the Appellant, the supplemental clerk's

       record filed on April 9, 2015 was not available to the Court or Appellant

       prior to filing her original brief on March 23, 2015 .

              (d)   The necessity of a complete clerk's record is of particular

       import in this case since, as a restricted appeal, this Comt's determination of

       Appellant's claims is limited to a review of the face of the record.

       NOW, THEREFORE, in the interests of justice and in light of the above,

Appellant respectfully prays that the Court grant this Motion for Leave to File

Amended Brief, and afford such other and further relief to which Appellant may be

justly entitled.

                                        Respectfully submitted,

                                        THE LEFLER LAW FIRM
                                        1530 Sun City Blvd, Ste 119
                                        Austin, Texas 78633
                                        T (512) 869-2579
                                        F (866) 583-7294




                                        s1~~E~~f
                                        State Bar No. 12161040
                                        slefler@leflerlegal.com

                                        LEAD COUNSEL FOR APPELLANT




                                                                              31P A ( i   E
APPELLANT'S MOTION FOR LEAVE
TO F ILE AMENDED BRIEF
                      CERTIFICATE OF CONFERENCE

      The undersigned counsel conferred with counsel for Appellee by telephone
and by email exchanges on April 13, 2015, and Appellee has no opposition to this
Motion. However, the patties reached an agreement that Appellee would have a
period of 30 days from the date of Appellant's filing of its amendment to its Brief.




                         CERTIFICATE OF SERVICE

     I hereby certify that on the 20111 day of May, 2015, Appellant served
Appellee with a true and correct copy of the foregoing Appellant's Motion for
Leave to File Amended Brief to the following:

Brent Allen Devere
Devere Law Firm
1411 West Avenue, Ste 200
Austin, Texas 78701
bdevere@ 1411 west. com




                                                                           4IP AGE
APPELLANT'S MOTION FOR LEAVE
TO FILE AMENDED BRIEF